Exhibit 21.1 Subsidiaries of the Registrant Name of Subsidiary State/Country of Incorporation/Organization BrandBlack, LLC California Duncan Investments, LLC California Sepulveda Blvd. Properties, LLC California Sepulveda Design Center, LLC California Skechers Collection, LLC California Skechers Sport, LLC California HF Logistics-SKX T1, LLC Delaware HF Logistics-SKX T2, LLC Delaware HF Logistics-SKX, LLC Delaware Savva’s Café, Inc. Delaware Skechers By Mail, Inc. Delaware Skechers R.B., LLC Delaware SKX Illinois, LLC Illinois Skechers Card Services, LLC Virginia Skechers U.S.A., Inc. II Virginia Skechers (Barbados) SRL Barbados Skechers EDC SPRL Belgium Skechers BH d.o.o. Bosnia & Herzegovina Skechers Do Brasil Calcados LTDA Brazil Skechers USA Canada Inc. Canada Comercializadora Skechers Chile Limitada Chile Skechers Footwear (Dongguan) Co., Ltd. China Skechers Guangzhou Co., Ltd. China Skechers Trading (Shanghai) Co. Ltd. China Skechers E-Commerce Co., Ltd. China Skechers China Hengqin Co., Ltd. China Leadtime Co., Ltd. China Fujian Skechers E-commerce Co., Ltd China Skechers Beijing Co.,Ltd China Skechers Xinjiang Co.,Ltd China Skechers Chengdu Co.,Ltd China Skechers Colombia, S.A.S. Colombia Sepulveda Footwear Costa Rica, S.R.L. Costa Rica Skechers Czech Republic S.R.O. Czech Republic Skechers USA Ltd. England Skechers USA France SAS France Skechers USA Deutschland GmbH Germany Skechers China Limited Hong Kong Skechers Hong Kong Limited Hong Kong Skechers Southeast Asia Limited Hong Kong Skechers CEE Kft. Hungary Skechers South Asia Private Limited India Skechers Retail India Private Limited India Skechers Footwear Ltd. Israel Skechers USA Italia S.r.l Italy Skechers Japan GK Japan Skechers China Business Trust Jersey Skechers Holdings Jersey Limited Jersey Skechers International Jersey Skechers International II Jersey Skechers Macau Limited Macau Skechers Malaysia Sdn. Bhd. Malaysia Skechers Holdings Mauritius Mauritius Skechers USA Mauritius 10 Mauritius Skechers USA Mauritius 90 Mauritius Skechers USA Benelux B.V Netherlands Skechers Latin America, LLC Panama Skechers Panama, LLC Panama Skechers Peru, S.R.L. Peru Skechers Poland Sp. z o.o. Poland Skechers USA Portugal Unipessoal Limitada Portugal Skechers USA Romania S.R.L. Romania Skechers Singapore Pte. Limited Singapore Skechers Slovakia s.r.o. Slovakia Skechers Korea Co., Ltd. South Korea Skechers USA Iberia, S.L. Spain Skechers S.a.r.l. Switzerland Skechers (Thailand) Limited Thailand Skechers Vietnam Co. Ltd. Vietnam
